    ____________________________________________________________________________
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No. 8:18-cv-01835-JLS-KES                                       Date: September 25, 2019
Title: Mathew Rendon v. County of Orange et al.

    Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

        Terry Guerrero                                                 N/A
        Deputy Clerk                                              Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                ATTORNEYS PRESENT FOR DEFENDANT:

                   Not Present                                    Not Present

PROCEEDINGS:           (IN CHAMBERS) ORDER TO SHOW CAUSE RE: SERVICE ON
                       DEPUTY DEFENDANTS


        On June 12, 2019, Plaintiff filed his Second Amended Complaint, which names
five Defendants. (SAC, Doc. 35.) Defendants County of Orange, Sandra Hutchens, and
Don Barnes have appeared in this action and filed a Motion to Dismiss, which is pending
before the Court. (See MTD, Doc. 42.) The remaining two Defendants, Deputy Franklin
and Deputy I. Zumar (collectively, the “Deputy Defendants”), have not appeared and
there is no indication on the docket that they have yet been served with appropriate
process.1
        Federal Rule of Civil Procedure 4(m) provides:

         If a defendant is not served within 90 days after the complaint is filed, the
         court—on motion or on its own after notice to the plaintiff—must dismiss
         the action without prejudice against that defendant or order that service be
         made within a specified time. But if the plaintiff shows good cause for the
         failure, the court must extend the time for service for an appropriate period.

       Accordingly, Plaintiff is ORDERED to show cause, in writing, no later than five
(5) days from the date of this Order, why the claims against the Deputy Defendants
should not be dismissed without prejudice.

1
    The Second Amended Complaint does not identify the Deputy Defendants by their full names.

                                 CIVIL MINUTES – GENERAL                                   1
